12/05/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0452



                            No. DA 22-0452

JOHNNY TYRONE HUFFMAN, JR.,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 11, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   December 5 2022